Title: To George Washington from Paul Allen, 18 June 1790
From: Allen, Paul
To: Washington, George



Sir
Providence [R.I.] June 18th 1790

The happiness Individuals of the United States have in addressing your Excellency, is One of the greatest blessing they enjoy under the present Constitution. Emboldened by the kind reception others have met with from your Excellency in similar circumstances, I have presumed to venture on that ground under the fullest conviction that your Excellency has ever attended to the welfare of those who have suffered in the cause of their Country.
 In the beginning of the War⟨,⟩ I took an early and active part being Master of the second vessel that brought warlike stores into this Town. After that I furnished the Army with provisions to the amount of 120,000 Rations, as likewise the sum of £1500 in Ammunition this was nearly all I possessed, and for which I received the public’s securities; many of these evidences I have since been under the necessity of parting with at a very low price

to supply the wants of a large and growing family who are all of them Minors and depend on me for subsistence, this circumstance with many others has so exhausted my property as to occasion my humbly soliciting your Excellency for the appointment of Naval Officer in this Town, which duty have the confidence to think I could discharge in such a manner as to merit yours and the public approbation, which should I be so happy to have my address handed previous to the choice of that Officer, and your Excellency should be induced to make such enquiry respecting my abilities as a suitable person for that department I would beg leave to mention Theodore Foster Esqr. one of the Senators from this State, who although I presume has previously recommended Ebenr Thompson Esqr. yet will not be wanting to give your Excellency such satisfactory information as the nature of the appointment requires. I have the honor to be with the greatest deference & respect Your Excellency’s most Obedient and most Devoted humble Servant

Paul Allen

